Crew III, J.
Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 8, 2005, upon a verdict convicting defendant of the crimes of kidnapping in the second degree and criminal possession of stolen property in the fourth degree.
On February 5, 2005, while at a shopping mall, defendant opened the passenger side door of the victim’s car, brandished a knife and directed her to drive away. During the ensuing trip which took them to portions of Chemung County and Pennsylvania, defendant took in excess of $1,500 from the victim’s checking and credit card accounts. As a consequence, defendant was indicted and charged with kidnapping in the second degree, robbery in the first degree and criminal possession of stolen property in the fourth degree.
Following a jury trial, defendant was convicted of kidnapping in the second degree and criminal possession of stolen property in the fourth degree for which he was sentenced to, among other things, 25 years of imprisonment with five years of postrelease supervision. Defendant now appeals and we affirm.
Initially, we reject defendant’s contention that his conviction was not supported by legally sufficient evidence and was against the weight of the evidence. Quite clearly, the victim’s testimony constituted “competent evidence which, if accepted as true, would establish every element of [the] offense charged” (CPL 70.10 [1]). Moreover, giving due deference to the jury’s credibility determinations, the weight of the evidence clearly supports the verdict rendered. We have considered defendant’s remaining contentions, including those in his pro se briefs, and find them equally without merit.
Cardona, P.J., Mercure, Peters and Carpinello, JJ., concur. Ordered that the judgment is affirmed.